EXHIBIT 2 TRANSACTIONS The following table sets forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons on behalf of the Reporting Persons in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on December 18, 2015.Except as noted, all such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per share prices. Transaction Date Reporting Person Effecting Transaction Buy/Sell Quantity Price 12/07/2015 40 North Latitude Master Fund Ltd. Buy 12/07/2015 40 North Latitude Master Fund Ltd. Buy 12/08/2015 40 North Latitude Master Fund Ltd. Buy 12/09/2015 40 North Latitude Master Fund Ltd. Buy 12/10/2015 40 North Latitude Master Fund Ltd. Buy 12/11/2015 40 North Latitude Master Fund Ltd. Buy 12/11/2015 40 North Latitude Master Fund Ltd. Buy 12/14/2015 40 North Latitude Master Fund Ltd. Buy 12/14/2015 40 North Latitude Master Fund Ltd. Buy 12/15/2017 40 North Latitude Master Fund Ltd. Buy 12/17/2015 40 North Latitude Master Fund Ltd. Buy 12/17/2015 40 North Latitude Master Fund Ltd. Buy 12/17/2015 40 North Latitude Master Fund Ltd. Buy 12/18/2015 40 North Latitude Master Fund Ltd.
